Citation Nr: 0931991	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to dependency and indemnity compensation (DIC) based on 
service connection for cause of the Veteran's death (COD), 
including as the result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to April 
1962 and from June 1962 to October 1981.  He died on March 
[redacted], 1998, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the VA 
RO in Columbia, South Carolina.  

Notably, the Appellant's claim for entitlement to DIC based 
on service connection for COD, including as the result of 
exposure to herbicide agents had been previously denied in a 
final decision, dated in September 2002.  The Appellant 
sought to reopen her claim in April 2005.  Although the RO 
adjudicated this service connection claim on the merits in 
the July 2005 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
characterized the issue as encompassed by that set forth on 
the title page.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In an unappealed September 2002 rating decision, the RO 
denied the Appellant's request to reopen the claim 
entitlement to DIC based on service connection for COD, 
including as the result of exposure to herbicide agents; the 
Appellant was notified in writing of the RO's determination 
and did not appeal.  

3.  Evidence added to the record since the September 2002 as 
to the Appellant's claim is new in that it is not cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to DIC based on service connection for COD, 
including as the result of exposure to herbicide agents.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to DIC based on service connection for 
COD, including as the result of exposure to herbicide agents.  
38 U.S.C.A. § 5103, 5103A, 5108, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the claim to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The notice requirements of the VCAA require VA to notify the 
Appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  In a claim 
for DIC benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  

In this case, letters dated in March 2002 and May 2005 
provided notice to the Appellant regarding what information 
and evidence was needed to substantiate her claim of 
entitlement to DIC benefits based on cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the Appellant, what information and evidence 
will be obtained by VA, and the need for her to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  Moreover, the May 2005 notice letter informed the 
Veteran of the specific technical meanings of "new" and 
"material," as well as the bases for the denials in the prior 
decision and described the type of evidence that would be 
necessary to substantiate the elements that were found 
insufficient in the previous denial.  These letters 
substantially complied with the VCAA notice and assistance 
requirements, especially in light of the absence of any claim 
of error or prejudice by the Appellant or her representative.  
The claim was readjudicated via a supplemental statement of 
the case (SSOC) in September 2006.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Appellant including VA and private treatment records along 
with a VA examination used for the purposes of adjudicating 
the Veteran claims during his lifetime.  Moreover, VA has 
obtained a medical opinion in connection with the Appellant's 
claim for DIC benefits based on service connection for COD.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Further, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim, as evidenced by an August 2009 
Informal Hearing Presentation by the Appellant's 
representative, which indicates that the Appellant is clearly 
aware of the evidence and information required to 
substantiate a DIC claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board concludes that the duty to notify has been met.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Appellant that reasonably affects the fairness 
of this adjudication.  There is no indication that there is 
additional evidence to obtain, and there has been a complete 
review of all the evidence without prejudice to the 
Appellant.  Any error in the sequence of events or content of 
the notice is not shown to have had any prejudicial effect on 
the case or to cause injury to the claimant.  As such, the 
record reflects that the Appellant and her representative had 
actual knowledge of the information and evidence needed to 
substantiate the claim for service connection for COD.  


Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


DIC based on service connection for COD 

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) 
(2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307.  Particular 
diseases are deemed associated with herbicide exposure, under 
VA law, and shall be service-connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).    

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the appellant cannot establish 
some of these elements, the appellant can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, there must be "(1) that a 
condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 
Vet. App. at 307.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Appellant contends that the Veteran's death was a result 
of pulmonary fibrosis that was directly related to exposure 
to Agent Orange in Vietnam during service.  

Historically, during the Veteran's lifetime, he filed claims 
for entitlement to service connection for an allergy due to 
exposure to excessive sunlight and for pulmonary fibrosis as 
a result of exposure to herbicides, both of which were denied 
via a March 1982 rating decision, issued in April 1982, and a 
March 1997 rating decision, issued in April 1997, 
respectively.  Notably, the Veteran was not service-connected 
for any disease or disability at the time of his death.  The 
death certificate, dated on March [redacted], 1998, lists the 
immediate, and only, cause of death as pulmonary fibrosis.  

By way of procedural background, the Appellant's initial 
claim of entitlement to DIC based on service connection for 
COD, including as the result of exposure to herbicide agents 
was denied in a May 1998 rating decision, on the basis that 
evidence failed to establish any relationship between the 
Veteran's military service and death from pulmonary fibrosis.  
Subsequent claims to reopen were denied by the RO in June 
2002 and September 2002, based on a determination that, for 
the purposes of applying the presumption of exposure to Agent 
Orange in Vietnam, pulmonary fibrosis is not considered to be 
a form of respiratory cancer, a disease that would invoke the 
statutory presumption of 38 C.F.R. § 3.307, and that the 
Appellant failed to submit new and material evidence to 
reopen the claim.  As noted above, in April 2005, the 
Appellant reapplied for this benefit, but the RO again denied 
the claim in July 2005 on the basis that new and material 
evidence to reopen the claim had not been received.  

The Board notes that the matter of the Veteran's exposure to 
Agent Orange is irrelevant for the purposes of determining 
whether new and material evidence has been received to reopen 
the Appellant's claim in this case.  The immediate, and only, 
cause of death on the Veteran's death certificate, pulmonary 
fibrosis, is not included in the list of diseases associated 
with exposure to certain herbicide agents.  See 38 C.F.R. 
§ 3.309(e).  Despite finding that the Veteran's cause of 
death cannot be presumed to have resulted from exposure to 
herbicide agents, the Board notes that it does not preclude 
an evaluation as to whether the COD was related to his 
military service on a direct basis under 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Thus, the issue is whether evidence has 
been submitted to support the finding of a nexus between the 
pulmonary fibrosis and service on a direct basis.  

The Board has reviewed VA and private treatment records, 
dated from November 1996 to March 1998, which generally show 
diagnoses of interstitial pulmonary fibrosis.  Significantly, 
an April 1997 letter from the Department of Pulmonary and 
Mediastinal Pathology of the Department of Defense Armed 
Forces Institute of Pathology includes an opinion that, 
although no specific clinical or radiographic information was 
supplied, the clinical diagnosis of idiopathic pulmonary 
fibrosis implied a diffuse, rater than a localized process, 
and the possible etiologies of diffuse end-stage fibrosis 
include infection, toxic inhalational exposures, 
environmental exposures, drug toxicity, collagen vascular 
disease, and idiopathic causes.  The Board notes that this 
opinion letter does not offer an opinion that the Veteran's 
pulmonary fibrosis was caused by Agent Orange exposure in 
Vietnam, nor does it conclusively attribute the Veteran's 
pulmonary fibrosis to a single cause.  

Further, a VA respiratory diseases medical opinion, issued in 
July 2006, upon review of the entire record, addresses the 
question as to whether the Veteran's pulmonary fibrosis was 
linked to his possible exposure to herbicides during his 
tours of duty in Vietnam.  The examiner opined that it was 
less likely than not that the Veteran's pulmonary fibrosis 
was linked to his possible exposure to herbicides during his 
tours of duty in Vietnam.  The examiner provided the 
rationale that the Veteran had a collagen vascular disease 
that very likely was the cause of his pulmonary fibrosis, and 
noted that pulmonary fibrosis is not an Agent Orange 
presumptive illness.  

While the evidence discussed in this decision is new to the 
record, in that it is not merely duplicative, there are no 
newly received records that indicate that a diagnosis of 
pulmonary fibrosis is in any way etiologically related to 
service.  In fact, the July 2006 VA examiner specifically 
opined that the Veteran's pulmonary fibrosis was not due to 
his possible exposure to herbicides during his tours of duty 
in the Republic of Vietnam.

As for the Appellant's contentions regarding the etiology of 
the cause of the Veteran's death, such assertions are 
cumulative redundant in that they were made and considered at 
the time of previous RO determinations.

In summary, much of the medical evidence received since the 
September 2002 rating decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  While such evidence supports a 
diagnosis of pulmonary fibrosis, and indicates that the 
possible etiologies of the pulmonary fibrosis included toxic 
inhalational exposures and environmental exposures, the July 
2006 VA medical opinion report contains a medical opinion 
unambiguously indicating that the disability is not 
etiologically related to service.  The Board therefore finds 
no basis whatsoever for concluding that this evidence raises 
a reasonable possibility of substantiating this service 
connection claim, as is required under 38 C.F.R. § 3.156(a) 
to reopen the claim on the basis of "material" evidence.  

Overall, the Appellant has submitted new evidence in regard 
to her previously denied claim of entitlement to DIC based on 
service connection for COD, including as the result of 
exposure to herbicide agents.  This evidence, however, does 
not support finding a causal relationship between pulmonary 
fibrosis and service or any possible exposure to herbicides.  
Accordingly, this evidence does not raise a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
Appellant's claim, and this appeal must be denied.  




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to DIC based on service connection for 
COD, including as the result of exposure to herbicide agents.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


